U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 30, 2010. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 0-15482 ONCOLOGIX TECH, INC. (Name of Small Business Issuer as Specified in Its Charter) Nevada 86-1006416 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 8832 Grand Rapids, MI49518-8832 (Address of principal executive offices) (616) 977-9933 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer oAccelerated Filer o Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x As of January 6, 2011, there were 190,288,993 shares of common stock, par value $.001 per share, outstanding. Transitional Small Business Disclosure Format (Check One):Yes o No x 1 ONCOLOGIX TECH, INC. AND SUBSIDIARIES TABLE OF CONTENTS EXPLANATORY NOTE This amendment to the Current Report on Form 10-Q filed by Oncologix Tech, Inc. (the “Company”) with the Security and Exchange commission on January 14, 2011, as amended and filed on February 17, 2011, is filed solely to correct one error: 1) The Company updated Item 4T Controls and Procedures to include information required by Items 307, 308(a) and 308(c) of Rebulation S-K TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of November 30, 2010 (Unaudited) and August 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) for the three month period ended November 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three month period ended November 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 24 ITEM 4T. Controls and Procedures 25 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 26 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Removed and Reserved 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 27 2 PART I: FINANCIAL INFORMATION ITEM 1.Financial Statements ONCOLOGIX TECH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS November 30, August 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Prepaid commissions - - Total current assets Property and equipment (net of accumulated depreciation of $20,509 and $20,211) Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes payable (net of discount of $0 and $12,425) $ $ Notes payable - Notes payable - related parties Accounts payable and other accrued expenses Accrued interest payable Accrued interest payable - related parties Total current liabilities Long-term liabilities: Convertible notes payable Convertible notes payable - related parties Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 per share; 10,000,000 shares authorized 261,762 and 261,762 shares issued and outstanding at November 30,, 2010 and August 31, 2010, respectively Common stock, par value $.001 per share; 200,000,000 shares authorized; 190,288,993 and 188,622,326 shares issued and outstanding at November 30, 2010 and August 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 ONCOLOGIX TECH, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND MONTHS ENDED NOVEMBER 30, 2 For the Three Months Ended November 30, November 30, Revenue $
